Citation Nr: 1101554	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1974 to August 
1978.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened 
and denied the Veteran's claim for service connection for 
tinnitus and denied the Veteran's application to reopen a claim 
for entitlement to service connection for hearing loss.

The Veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge in October 2010; a transcript of that 
hearing is of record.

The reopened claims of entitlement to service connection for 
tinnitus and hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A June 2005 rating decision denied the Veteran's claim for 
service connection for tinnitus; although notified of the denial, 
he did not initiate an appeal.

3.  The June 2005 rating decision also denied the Veteran's 
application to reopen a claim service connection for hearing 
loss; although notified of the denial, he did not initiate an 
appeal.

4.  New evidence associated with the claims file since the June 
2005 denials, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claims for service connection for 
hearing loss and tinnitus, and raises a reasonable possibility of 
substantiating the claim for service connection for hearing loss 
and tinnitus.


CONCLUSIONS OF LAW

1.  The July 2005 RO rating decision that denied the Veteran's 
application to reopen a claim for service connection for a 
hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's July 2005 denial is new 
and material, the criteria for reopening the Veteran's claim for 
service connection for hearing loss are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The July 2005 RO rating decision that denied the Veteran's 
claim for service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

4.  As evidence received since the RO's July 2005 denial is new 
and material, the criteria for reopening the Veteran's claim for 
service connection for tinnitus are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's application to reopen claims for service 
connection for hearing loss and tinnitus was received in November 
2007.  Thereafter, he was notified of the provisions of the VCAA 
by the RO in correspondence dated in December 2007.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
his duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information regarding 
VCAA.  To the extent that this claim has been reopened, any 
failure of VA to provide the Veteran the specific notice 
requirements concerning new and material evidence, as addressed 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

In a July 2005 rating decision, the RO denied the Veteran's claim 
for service connection for tinnitus, and denied the Veteran's 
application to reopen a claim for service connection for hearing 
loss.  The RO noted that the evidence failed to establish a 
current tinnitus diagnosis.  The RO also noted that the evidence 
did not support reopening a claim for hearing loss as it was not 
new and material.  Evidence of record at that time included the 
Veteran's active service medical records, a December 1994 VA 
audio examination report, a January 1995 RO decision denying 
service connection for hearing loss, and statements from the 
Veteran.  Although notified of the July 2005 denial, the Veteran 
did not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen his claims for service connection 
for hearing loss and tinnitus in November 2007.  This appeal 
arises from the RO's June 2008 decision which reopened and denied 
the Veteran's claim for service connection for tinnitus and 
denied the Veteran's application to reopen a claim for 
entitlement to service connection for hearing loss.  

The Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In 
this case, the last final denial of the claims was the July 2005 
RO rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the July 2005 denial 
includes statements from the Veteran; VA progress notes dated 
from April 1998 to July 2008; an October 2007 VA audio 
consultation report; and a March 2008 VA audio examination 
report, specifically providing an opinion regarding the issue at 
hand.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the July 2005 decision, and 
is not cumulative or duplicative of evidence previously 
considered.  This evidence is "material", as it constitutes 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, i.e., a current tinnitus disorder and lay 
evidence of a nexus between service and hearing loss.  
Consequently, this evidence raises a reasonable possibility of 
substantiating the Veteran's claims for service connection for 
tinnitus and hearing loss.

Under these circumstances, the Board concludes that the criteria 
for reopening the claims for service connection for hearing loss 
and tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
To that extent, the appeal is granted, although the reopen claims 
are subject to remand.


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for hearing loss has been received, 
to this extent, the appeal is allowed.

New and material evidence having been submitted to reopen the 
claim for service connection for tinnitus has been received, to 
this extent, the appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), are applicable to this appeal.

As determined previously, the Veteran's claims for service 
connection for hearing loss and tinnitus have been reopened.  

The Veteran contends that he has bilateral hearing loss and 
tinnitus related to in-service noise exposure.  

A March 2008 VA audiometric evaluation includes findings of 
tinnitus and bilateral hearing loss.  The examiner stated that 
the Veteran's hearing loss and tinnitus were less likely than not 
related to military service.

During the October 2010 hearing, the Veteran described in-service 
noise exposure from weapons and an August 1978 blast.  He is 
competent to assert the occurrence of in-service injury, to 
include in-service noise exposure.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The Veteran also reported during the October 2010 hearing, as he 
is competent to do, a continuity of symptomatology of hearing 
loss and tinnitus since service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  This report of a continuity of 
symptomatology suggests a link between his current complaints 
regarding hearing loss and tinnitus and service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  As the March 2008 VA examiner 
failed to give a rationale for his opinion and to specifically 
comment on the Veteran's lay observations that he has had hearing 
loss and tinnitus since service, another VA examination and 
opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
etiology of any current hearing loss and/or 
tinnitus.  All indicated tests and studies 
are to be performed.  In conjunction with 
the examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

Based on the results of audiometric 
testing, the examiner should state, for 
each ear, whether the Veteran currently has 
hearing loss disability under the 
provisions of 38 C.F.R. § 3.385.  In 
addition, after review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
hearing loss or tinnitus was incurred as a 
result of active service.  The examiner 
should also specifically address the in-
service blast injury and respond to the 
Veteran's assertion that he has had hearing 
loss and tinnitus since service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completion of the above 
development, the issues on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


